The deed cannot be reformed in an action at law. The defendant can move at the trial term for leave to amend his pleading by filing a bill in equity. The question of the form of action is not considered when time spent upon it would be wasted (Peaslee v. Dudley, 63 N.H. 220; Joyce v. O'Neal, 64 N.H. 91); but the reserved case shows no reason why the question of the defendants' right to relief in equity should be tried in the action at law; and convenience ordinarily requires that such a point should be tried and decided in an appropriate action, and upon an issue that will not invite a controversy on the question whether the parties are bound by the decision. Parker v. Moore, 63 N.H. 196, 197.
Case discharged.
BINGHAM, J., did not sit: the others concurred.